DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 – 9:
The prior art of record, taken alone or in combination, fails to disclose or render obvious an optical device or a light source module comprising, among other things, the first photonic waveguide and the second photonic waveguide form an adiabatic coupler.
The closest relevant prior art of record, Roth et al. (U.S. PG Pub. # 2020/0209472 A1), teaches first and second waveguides (105 and 110) side by side with one another but the waveguides do not form an adiabatic coupler as claimed as the waveguides have different widths to avoid optical coupling with one another (par. 0018, 0023).

	Regarding claim 10:
	The prior art of record, taken alone or in combination, fails to disclose or render obvious an optical device comprising, among other things, wherein cross sections of the first photonic waveguide and the second photonic waveguide are congruent at the second position, and are incongruent at the first position, keeping a substantially constant gap between the first photonic waveguide and the second photonic waveguide. The closest relevant prior art of record, Roth et al. (U.S. PG Pub. # 2020/0209472 A1), teaches first and second waveguides (105 and 110) side by side with a constant gap before starting the loop (fig. 1). However, the waveguides are still incongruent all along the constant gap and congruent after diverging to form the loop 120 as seen in fig. 1. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874